Citation Nr: 1821230	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-31 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1964 to September 1966.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a September 2014 VA Form 9, Appeal to the Board, the Veteran requested a Board Videoconference hearing. However, in February 2018 the Veteran submitted a statement withdrawing his hearing request and has made no request to reschedule the hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e) (2017).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In February 2018, the Veteran specifically withdrew the issue of entitlement to an increased disability rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an increased disability rating for PTSD have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran in a letter in February 2018 withdrew the issue of entitlement to an increased disability rating for PTSD. Therefore, there remain no allegations of errors of fact or law for appellate consideration as it relates to this claim. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.


ORDER

The claim of an increased disability rating for PTSD is dismissed.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


